Citation Nr: 0416310	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
At present, the issues of on appeal are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO in January 2004.  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board notes that the National Personnel 
Records Center (NPRC), in response to a VA request for the 
veteran's service records, in January 2001 reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  The present record does not show 
that the RO has attempted to perform searches for alternative 
sources or records, or that the RO has attempted to verify 
the veteran's military occupational specialty (MOS).  Hence, 
as this is a fire-related case and the VA has a heightened 
duty to assist the claimant in developing the claims and to 
explain its decision, the case must be remanded for 
additional development.  See Russo v. Brown, 9 Vet. App. 46 
(1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

In addition, the Board notes that the veteran currently meets 
the criteria for a hearing disability as required under 
38 C.F.R. § 3.385 (2003), per May 1991 medical 
notations/examinations from the West Palm Beach VA Medical 
Center.  Additionally, it appears that he has been examined 
and treated for the claimed hearing loss and tinnitus by VA 
and private health care professionals.  As such, the RO 
should assist the appellant in obtaining any additional 
available VA and private medical records that may be 
identified as relevant to the claims on appeal.

Lastly, per an August 2001 statement from W. Perry, Ph.D., 
the veteran was positive for a history of long-standing 
bilateral hearing loss and tinnitus thought to be due to 
intense noise exposure associated with the veteran's military 
service.  The veteran was noted to have served as an Army 
engineer/heavy equipment mechanic during his service, and to 
have been routinely exposed to intense noise of heavy 
equipment and to nearby artillery firing.  In Dr. Perry's 
opinion, it was probable that a significant portion of his 
hearing loss and tinnitus was due to military related intense 
noise exposure.

In this respect, it does not appear that the veteran has been 
given the benefit of a VA examination discussing Dr. Perry's 
opinion.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination in order to ascertain the etiology 
of the claimed hearing loss and tinnitus.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed bilateral hearing loss and 
tinnitus.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files, including a release 
form for any recent records from W. 
Perry, Ph.D.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
claimed hearing loss and tinnitus.  All 
identified treatment records from any 
reported VAMC not already within the 
claims file, including records from the 
VA Medical Center located in West Palm 
Beach, should be obtained and associated 
with the claims file.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should attempt to perform a 
search for alternative sources of records 
for the veteran, including any relevant 
Surgeon General Office records, his 
service personnel records, DA-20, and any 
additional medical records and 
morning/sick reports for any period of 
active service from April 25, 1944 to May 
19,1946.  In addition, the RO should 
attempt to verify the veteran's military 
occupational specialty (MOS).  If the 
searches for alternate sources of records 
or for verification of the veteran's MOS 
are fruitless, the claims folder must be 
properly documented with information 
obtained from the National Personnel 
Records Center (NPRC) in this regard.  
See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
audiologist, to evaluate the nature, 
severity, and etiology of the claimed 
hearing loss and tinnitus.  If no such 
disorders are found by the examiner, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted.  The 
examiner should review all of the 
veteran's medical records and history, 
including the service medical records and 
the August 2001 statement from W. Perry, 
Ph.D.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether is 
it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the currently claimed bilateral 
hearing loss and tinnitus became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, or are 
otherwise related to his active service.  

Additionally, the VA specialist should 
render an opinion as to whether is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the currently claimed bilateral hearing 
loss and tinnitus became manifest more 
than one year after the veteran's 
discharge from service, and/or are 
related to any post-service event(s), 
injuries or diseases, including the aging 
process.  

If the etiologies of the claimed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the issues of service 
connection for bilateral hearing loss and 
tinnitus.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




